          Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 1 of 11




 1   LIPPMAN RECUPERO, LLC
     David W. Lippman, State Bar # 023335 / PCC # 65803
 2
     1325 N. Wilmot Rd., 3rd Floor, Tucson, AZ 85712
 3   P.O. Box 13928, Tucson AZ 85732-3928
     Telephone: (520) 762-4036 Facsimile: (888) 870-2807
 4

 5   Attorneys for Plaintiff
     G & G Closed Circuit Events, LLC
 6

 7                          UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF ARIZONA
 9

10   G & G Closed Circuit Events, LLC,              Case No.:

11                      Plaintiff,
                                                    COMPLAINT
12                vs.
13
     Marisa Mesa, individually and d/b/a Club
14   520 Nightclub; and The Club Enterprises,
15   LLC, an unknown business entity d/b/a
     Club 520 Nightclub,
16

17                      Defendants.
18

19
     PLAINTIFF ALLEGES:
20

21                                     JURISDICTION
22

23   1.      Jurisdiction is founded on the existence of a question arising under particular
24
     statutes. This action is brought pursuant to several federal statutes, including the
25
     Communications Act of 1934, as amended, Title 47 U.S.C. 605, et seq., and The Cable
26

27   & Television Consumer Protection and Competition Act of 1992, as amended, Title
28

                                               Page 1
          Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 2 of 11




 1
     47 U.S.C. Section 553, et seq.

 2   2.      This Court has jurisdiction of the subject matter of this action pursuant to 28
 3
     U.S.C. Section 1331, which states that the District Courts shall have original
 4

 5   jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

 6   United States.
 7
     3.      This Court has personal jurisdiction over the parties in this action as a result of
 8
 9   the Defendants’ wrongful acts hereinafter complained of which violated the Plaintiff's

10   rights as the exclusive commercial domestic distributor of the televised fight Program
11
     hereinafter set forth at length.
12

13
                                              VENUE
14

15   4.      Pursuant to Title 47 U.S.C. Section 605, venue is proper in the Arizona,

16   because a substantial part of the events or omissions giving rise to the claim occurred
17
     in this District and/or because, inter alia, all Defendants reside within the State of
18

19   Arizona (28 U.S.C. § 1391(b)).

20
                              INTRADISTRICT ASSIGNMENT
21

22   5.      Assignment to the Tucson Division of the District of Arizona is proper
23
     because a substantial part of the events or omissions giving rise to the claim
24

25   occurred in Pima County and/or, the United States District Court for the District of

26   Arizona has decided that suits of this nature, and each of them, are to be heard by
27
     the Courts in this particular Division.
28

                                                Page 2
          Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 3 of 11




 1
                                       THE PARTIES

 2   6.      Plaintiff G & G Closed Circuit Events, LLC, is, and at all relevant times
 3
     mentioned was, a California company with its principal place of business located at
 4

 5   2925 Green Valley Parkway, Suite D, Las Vegas, NV 89014.

 6   7.      At all times relevant hereto, including on Saturday, November 2, 2019,
 7
     Defendant Marisa Mesa was a managing member of The Club Enterprises, LLC,
 8
 9   which owns and operates the commercial establishment doing business as Club 520

10   Nightclub operating at 4696 S. 12th Avenue, Tucson, AZ 85714.
11
     8.      At all times relevant hereto, including on Saturday, November 2, 2019,
12

13   Defendant Marisa Mesa was the individual specifically identified as sole licensee on

14   the Arizona Department of Liquor Licenses & Control filed for The Club Enterprises,
15
     LLC (06100164).
16

17   9.      At all times relevant hereto, including on Saturday, November 2, 2019,
18   Defendant Marisa Mesa was the individual specifically identified by the Arizona
19
     Corporation Commission as managing member of The Club Enterprises, LLC
20

21   (1998294).
22   10.     Plaintiff is informed and believes, and alleges thereon that on Saturday,
23
     November 2, 2019 (the night of the Program at issue herein, as more specifically
24

25   defined in Paragraph 21), Defendant Marisa Mesa had the right and ability to
26   supervise the activities of Club 520 Nightclub, which included the unlawful
27
     interception, receipt, and publication of Plaintiff’s Program.
28

                                              Page 3
       Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 4 of 11




 1
     11.    Plaintiff is informed and believes, and alleges thereon that on Saturday,

 2   November 2, 2019 (the night of the Program at issue herein, as more specifically
 3
     defined in Paragraph 21), Defendant Marisa Mesa, as an individual specifically
 4

 5   identified on the Arizona Department of Liquor Licenses and Control and Arizona

 6   Corporation Commission records filed for The Club Enterprises, LLC had the
 7
     obligation to supervise the activities of The Club Enterprises, LLC, which included
 8
 9   the unlawful interception, receipt, and publication of Plaintiff’s Program, and, among

10   other responsibilities, had the obligation to ensure that Club 520 Nightclub operated
11
     lawfully at all times.
12

13   12.    Plaintiff is informed and believes, and alleges thereon that on Saturday,

14   November 2, 2019, (the night of the Program at issue herein, as more specifically
15
     defined in Paragraph 21), Defendant Marisa Mesa specifically directed or permitted
16

17   the employees of Club 520 Nightclub to unlawfully intercept, receive, and publish
18   Plaintiff’s Program at Club 520 Nightclub, or intentionally intercepted, received, and
19
     published the Program at Club 520 Nightclub herself. The actions of the employees
20

21   of Club 520 Nightclub are directly imputable to Defendant Marisa Mesa by virtue of
22   his acknowledged responsibility for the operation of Club 520 Nightclub.
23
     13.    Plaintiff is informed and believes, and alleges thereon that on Saturday,
24

25   November 2, 2019, Defendant Marisa Mesa, as a managing member of The Club
26   Enterprises, LLC, and as an individual specifically identified on the Arizona
27
     Department of Liquor Licenses and Control license filed for The Club Enterprises,
28

                                             Page 4
           Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 5 of 11




 1
     LLC had an obvious and direct financial interest in the activities of The Club

 2   Enterprises, LLC which included the unlawful interception, receipt, and publication
 3
     of Plaintiff’s Program.
 4

 5   14.      Plaintiff is informed and believes, and alleges thereon that the unlawful

 6   broadcast of Plaintiff’s Program, as supervised and/or authorized by Defendant
 7
     Marisa Mesa resulted in increased profits for Club 520 Nightclub.
 8
 9   15.      Plaintiff is informed and believes, and alleges thereon that Defendant The Club

10   Enterprises, LLC is an owner, and/or operator, and/or licensee, and/or permittee,
11
     and/or person in charge, and/or an entity with dominion, control, oversight and
12

13   management of the commercial establishment doing business as Club 520 Nightclub

14   operating at 4696 S. 12th Avenue, Tucson, AZ 85714.
15
     16.      On Saturday, November 2, 2019 (the night of the Program at issue herein, as
16

17   more specifically defined in Paragraph 21), Club 520 Nightclub sold food and
18   alcoholic beverages to its patrons and required a $10.00 cover charge for entry.
19
     17.      On Saturday, November 2, 2019 (the night of the Program at issue herein, as
20

21   more specifically defined in Paragraph 21), Club 520 Nightclub broadcast the
22   Program on a three flat panel televisions in the establishment while patrons of the
23
     establishment were present.
24

25   18.      That the Program would be shown at Club 520 Nightclub was posted on
26   Facebook.
27
     ///
28

                                                Page 5
           Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 6 of 11




 1
     19.      The commercial fee for an establishment the size of Club 520 Nightclub to

 2   broadcast the Program lawfully was $1,400.00. Neither Defendants nor anyone
 3
     acting on their behalf paid this fee to Plaintiff.
 4

 5
                                            COUNT I
 6

 7
                            (Violation of Title 47 U.S.C. Section 605)

 8   20.      Plaintiff G & G Closed Circuit Events, LLC, hereby incorporates by reference
 9
     all of the allegations contained in paragraphs 1-19, inclusive, as though set forth
10

11   herein at length.

12   21.      Pursuant to contract, Plaintiff G & G Closed Circuit Events, LLC, was granted
13
     the exclusive nationwide commercial distribution (closed-circuit) rights to the Saul
14

15   “Canelo” Alvarez v. Sergey Kovalev             Championship Fight Program, telecast

16   nationwide on Saturday, November 2, 2019 (this included all under-card bouts,
17
     including the under-card bout between Ryan Garcia and Romero Duno, and fight
18

19   commentary encompassed in the television broadcast of the event, hereinafter referred

20   to as the "Program").
21
     22.      Pursuant to contract, Plaintiff G & G Closed Circuit Events, LLC, entered into
22

23   subsequent sublicensing agreements with various commercial entities throughout
24   North America, including entities within the State of Arizona, by which it granted
25
     these entities limited sublicensing rights, specifically the rights to publicly exhibit the
26

27   Program within their respective commercial establishments.
28   ///
                                                Page 6
       Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 7 of 11




 1
     23.   The Program could only be exhibited in a commercial establishment in

 2   Arizona if said establishment was contractually authorized to do so by Plaintiff
 3
     G & G Closed Circuit Events, LLC.
 4

 5   24.   As a commercial distributor and licensor of sporting events, including the

 6   Program, Plaintiff G & G Closed Circuit Events, LLC, expended substantial monies
 7
     marketing, advertising, promoting, administering, and transmitting the Program to its
 8
 9   customers, the aforementioned commercial entities.

10   25.   The Program originated via satellite uplink and was subsequently re-
11
     transmitted to cable systems and satellite companies to Plaintiff’s sub-licensees.
12

13   26.   On Saturday, November 2, 2019, in violation of Plaintiff G & G Closed Circuit

14   Events, LLC rights and federal law, Defendants intercepted, received and published
15
     the Program, including portions of the undercard bout between Ryan Garcia and
16

17   Romero Duno, at Club 520 Nightclub Defendants also divulged and published said
18   communication, or assisted in divulging and publishing said communication to
19
     patrons within Club 520 Nightclub.
20

21   27.   With full knowledge that the Program was not to be intercepted, received,
22   published, divulged, displayed, and/or exhibited by commercial entities unauthorized
23
     to do so, each and every one of the above named Defendants, either through direct
24

25   action or through actions of employees or agents directly imputable to Defendants
26   (as outlined in paragraphs 7-26 above), did unlawfully intercept, receive, publish,
27
     divulge, display, and/or exhibit the Program at the time of its transmission at
28

                                              Page 7
           Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 8 of 11




 1
     commercial establishment in Tucson, Arizona located at 4696 S. 12th Avenue,

 2   Tucson, AZ 85714.
 3
     28.      Said unauthorized interception, reception, publication, exhibition, divulgence,
 4

 5   display, and/or exhibition by each of the Defendants was done willfully and for

 6   purposes of direct and/or indirect commercial advantage and/or private financial gain,
 7
     as confirmed by, inter alia, the requirement of a $10.00 cover charge, the sale of
 8
 9   food and alcoholic beverages during the broadcast, and the efforts necessarily

10   undertaken to avoid paying Plaintiff its rightful commercial fee.
11
     29.      Title 47 U.S.C. § 605(a), prohibits the unauthorized interception, receipt,
12

13   publication and use of communications, such as the transmission of the Program for

14   which Plaintiff G & G Closed Circuit Events, LLC had the distribution rights thereto.
15
     30.      By reason of the aforesaid mentioned conduct, the aforementioned Defendants,
16

17   and each of them, violated Title 47 U.S.C. Section 605, et seq., either directly or, in
18   the case of Defendant Marisa Mesa, contributorily or vicariously.
19
     31.      By reason of the Defendants’ violation of Title 47 U.S.C. Section 605, et seq.,
20

21   Plaintiff G & G Closed Circuit Events, LLC, has a private right of action pursuant to
22   Title 47 U.S.C. Section 605.
23
     32.      As the result of the aforementioned Defendants’ violation of Title 47 U.S.C.
24

25   Section 605, and pursuant to said Section 605, Plaintiff G & G Closed Circuit Events,
26   LLC, is entitled to the following from each Defendant:
27
     ///
28

                                                Page 8
           Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 9 of 11




 1
                     (a)   Statutory damages for each violation in an amount to

 2                         $10,000.00 pursuant to Title 47 U.S.C. § 605(e)(3)(C)(i)(II);
 3
                    (b)    Statutory damages for each willful violation in an amount to
 4

 5                         $100,000.00 pursuant to Title 47 U.S.C. 605(e)(3)(C)(ii); and

 6                   (c)   The recovery of full costs, including reasonable attorneys’ fees,
 7
                           pursuant to Title 47 U.S.C. Section 605(e)(3)(B)(iii).
 8
 9                                          COUNT II

10                          (Violation of Title 47 U.S.C. Section 553)
11
     33.      Plaintiff hereby incorporates by reference all of the allegations contained in
12

13   paragraphs 1-32, inclusive, as though set forth herein at length.

14   34.      47 U.S.C. § 553 prohibits the interception or receipt of communications offered
15
     over a cable system absent specific authorization.
16

17   35.      The unauthorized interception and receipt of the Program by the above named
18   Defendants was prohibited by Title 47 U.S.C. §553, et seq.
19
     36.      By reason of the aforesaid mentioned conduct, the aforementioned Defendants
20

21   violated Title 47 U.S.C. Section 553, et seq. either directly or, in the case of Defendant
22   Marisa Mesa, contributorily or vicariously.
23
     37.      By reason of the Defendants’ violation of Title 47 U.S.C. Section 553, et seq.,
24

25   Plaintiff G & G Closed Circuit Events, LLC, has the private right of action pursuant
26   to Title 47 U.S.C. Section 553.
27
     ///
28

                                                Page 9
       Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 10 of 11




 1
     38.   As the result of the aforementioned Defendants’ violation of Title 47 U.S.C.
 2

 3   Section 553, Plaintiff G & G Closed Circuit Events, LLC, is entitled to the following

 4   from each Defendant:
 5
                  (a)    Statutory damages for each violation in an amount to
 6

 7                       $10,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(A)(ii);

 8                (b)    Statutory damages for each willful violation in an amount to
 9
                         $50,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(B);
10

11                (c)    The recovery of full costs pursuant to Title 47 U.S.C. § 553

12                       (c)(2)(C); and
13
                  (d)    In the discretion of this Honorable Court, reasonable attorneys’
14

15                       fees, pursuant to Title 47 U.S.C. § 553(c)(2)(C).
16         WHEREFORE, Plaintiff prays for judgment as set forth below.
17   As to the First Count:
18
            1.    For statutory damages in the amount of $110,000.00 against the
19

20                Defendants, and each of them;
21          2.    For reasonable attorneys’ fees as mandated by statute;
22
            3.    For all costs of suit, including, but not limited to, filing fees, service of
23

24                process fees, investigative costs; and
25          4.    For such other and further relief as this Honorable Court may deem just
26
                  and proper.
27

28   ///

                                               Page 10
      Case 4:20-cv-00470-JAS Document 1 Filed 10/30/20 Page 11 of 11




 1
     As to the Second Count:

 2        1. For statutory damages in the amount of $60,000.00 against the
 3
               Defendants, and each of them;
 4

 5        2. For reasonable attorneys’ fees as may be awarded in the Court’s

 6             discretion pursuant to statute;
 7
          3. For all costs of suit, including, but not limited to, filing fees, service
 8
 9             of process fees, investigative costs; and

10        4.   For such other and further relief as this Honorable Court may deem just
11
               and proper.
12

13                                    Respectfully submitted,

14

15
     Date: October 29, 2020           /s/ David W. Lippman
16                                    Lippman Recupero, LLC
17                                    By: David W. Lippman
                                      Attorney for G & G Closed Circuit Events, LLC
18

19

20

21

22

23

24

25

26

27

28

                                             Page 11
